Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant’s argument is persuasive. The claims amendment overcomes the prior art of the record. After a further extensive search, no reference is found to teach:
identifying, via a third stage of the cascade neural network, whether to perform a second pass of the cascade neural network for the image based at least in part on the confidence score satisfying a threshold, wherein performing the second pass comprises rotating one or more of the multiple angular orientations to detect the object recognition information over the rotated one or more of the multiple angular orientations;

in combination with the rest of limitations in the independent claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 

/QIAN YANG/Primary Examiner, Art Unit 2668